Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) dated as of this 11th day of
January, 2008 between LKQ Corporation, a Delaware corporation (hereinafter
referred to as the “Company”), and Joseph M. Holsten (hereinafter referred to as
“Consultant”).

 

 

WITNESSETH

 

                WHEREAS, Consultant is currently the President and Chief
Executive Officer of the Company;

 

                WHEREAS, the Company desires to avail itself of the experience,
knowledge and judgment of Consultant for a period of time after Consultant is no
longer an employee of the Company; and

 

                WHEREAS, Consultant is willing to perform consulting services
for the Company as an independent contractor upon the terms and conditions
herein set forth.

 

                NOW, THEREFORE, for and in consideration of the mutual covenants
contained herein, the Company hereby agrees to engage Consultant and Consultant
hereby agrees to accept such engagement upon the following terms and conditions:

 

                1.             Term.  The “Term” shall mean the period
commencing on the date that Consultant ceases to be an employee of the Company
or any of its affiliates and ending on the earlier of the five year anniversary
of such date or the death of Consultant, unless earlier terminated by Consultant
for any reason or by the Company for “Cause” (as defined in the Company’s 1998
Equity Incentive Plan).

 

                2.             Duties and Responsibilities.  During the Term,
Consultant shall consult with the Board of Directors regarding the Company’s
strategies and operations.  During the Term, the Company shall not require
Consultant to devote more than three business days per month toward Consultant’s
duties and responsibilities under this Agreement.  After the Term, neither the
Company nor Consultant shall have any further obligations hereunder except, in
the case of Consultant, the obligations pursuant to paragraph 4 hereof.

 

                3.             Compensation During the Term.  During the Term,
the Company agrees to pay Consultant at the rate of $200,000 annually.

 

                4.             Non-Competition and Confidentiality.  Consultant
agrees that:

 

                                (a)           During the five year period that
initially comprises the Term (notwithstanding any earlier termination of the
Term in accordance with paragraph 1 hereof), the Consultant shall not (i) engage
in, represent, furnish consulting services to, be employed by or have any
interest in (whether as owner, principal, director, officer, partner, agent,
consultant, shareholder, member or otherwise) any business which would be
competitive with any business conducted by the Company, provided, however, that
the Consultant may acquire and hold an aggregate of up to two percent of the
outstanding shares of any corporation engaged in any such business if such
shares are publicly traded in an established securities market, (ii) induce any
customer of the Company or its subsidiaries to patronize any such competitive
business or otherwise request or advise any such customer to withdraw, curtail
or cancel any of its business with the Company or its subsidiaries, or
(iii) solicit for employment, or assist any other person in soliciting for
employment, any person employed by the Company or any of its affiliates, or
(iv) use or disclose, except for the sole benefit of or with the written consent
of the Company, any confidential information relating to the business, processes
or products of the Company.

 

(b)           If any provision of Section 4(a), as applied to any party or to
any circumstances, is adjudged by a court to be invalid or unenforceable, the
same shall in no way affect any other provision or any other part of this
Agreement, the application of such provision in any other circumstances or the
validity or enforceability of this Agreement.  If any such provision, or any
part thereof, is held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision, and/or to delete specific words or phrases, and in its reduced
form such provision shall then be enforceable.  Upon breach of any provision of
Section 4(a), the Company and the Consultant shall be entitled to injunctive
relief, since the remedy at law would be inadequate and insufficient.  In
addition, they shall be entitled to such damages as they can show they have
sustained by reason of such breach.

 

                5.             Notices.  Any notice required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given when deposited in the U.S. Mail in a registered, postage prepaid envelope
addressed, if to Consultant at Consultant’s address set forth below, and if to
the Company, c/o General Counsel, 120 North LaSalle Street, Chicago, Illinois
60602, or to such other addresses as either party shall designate by written
notice to the other.

 

                6.             Assignment.  Consultant may not assign
Consultant’s rights or obligations hereunder.  The rights and obligations of the
Company hereunder shall inure to the benefit of and shall be binding upon its
successors and assigns.

 

 

--------------------------------------------------------------------------------


 

                7.             Independent Contractor.  During the Term,
Consultant shall be an independent contractor, not an employee or agent, of the
Company.  Nothing in this Agreement shall render Consultant an employee or agent
of the Company, nor authorize or empower Consultant to speak for, represent or
obligate the Company in any way.  Consultant shall execute and deliver to the
Company any forms requires by the Internal Revenue Service to indicate that the
Company has no obligation to withhold any taxes with respect to Consultant
during the Term.

 

                8.             (a)           This Agreement shall be subject to
and governed by the laws of the State of Illinois.

 

                                (b)           Failure to insist upon strict
compliance with any provision(s) hereof shall not be deemed a waiver of such
provision(s) or any other provision hereof.

 

                                (c)           This Agreement may not be modified
except by an agreement in writing executed by the parties hereto.

 

                                (d)           The invalidity or uneforceability
of any provision hereby shall not affect the validity or enforceability of any
other provisions.

 

                                IN WITNESS WHEREOF, the parties have executed
this Agreement as of the day and year first above written.

 

 

 

LKQ CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Victor M. Casini

 

Name: Victor M. Casini

 

Title: Vice President

 

 

 

 

CONSULTANT

 

 

 

 

 

 

 

/s/ Joseph M. Holsten

 

Joseph M. Holsten

 

12200 1st Street West

 

Suite 301

 

Treasure Island, Florida 33706

 

 

 

--------------------------------------------------------------------------------

 